Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the communication filed on 6/25/2020. Currently claims 1-27, and 29-30 are pending in the application, with claims 1-21, and 29 withdrawn from consideration.

ELECTION / RESTRICTION

Applicant's election of “Group III”, claims 22-27, and 30, drawn to a method, with traverse, in the reply filed on 6/25/2020 is acknowledged.  The traversal is on the ground that the invention groups are interrelated, and the applicant disputes the examiner’s assertion that there is lack of unity of invention based on the fact that the special technical feature is not a special technical feature as it does not make contribution over the prior art, and that the examiner over-simplified the instant application in light of the prior art. However, Funkhouser et al. (US Patent No. 3,655,317) clearly teaches the common technical features (gripping device, gripping and stripping actuators) of the invention as per the claim language as explained in the restriction requirement.  Therefore, the examiner maintains that common technical feature is not a special technical feature as it does not make contribution over the prior art based on broadest reasonable interpretation of the claims. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretations

The preamble of claim 22 and 30 recites a method that deals with gloves that have already been partially stripped, where said partially stripped gloves each having a cuff end portion terminated with a beaded cuff end hanging downwardly from said former, the beaded cuff end being of thicker material than that of the cuff end portion. The method is used for fully stripping gloves from dip-moulding formers using a glove stripping apparatus and recites the steps of positioning and moving the different parts of the stripping apparatus with respect to the partially stripped gloves to perform the stripping operation. Therefore, no significant patentable weight is given to preamble defining and positioning of the partially stripped gloves each having a cuff end portion terminated with a beaded cuff end hanging downwardly from said former, because that portion of the claim preamble is not part of the claimed steps that defines the method of the instant application.

The first phase of stripping (referred to as partial stripping) is a matter of non-significance to the instant application, and therefore not given any patentable weight consideration in the prosecution of the present application. It is assumed that the partially stripped gloves each having a cuff end portion terminated with a beaded cuff end hanging downwardly from said former is available for the recited claimed steps, and only those steps are in consideration, and given patentable weight consideration in the prosecution.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 22-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a claim disclosure which is not enabling.  

Regarding claim 22, the disclosure does not enable one of ordinary skill in the art to practice the invention without describing the essential steps of the method, which are critical or essential to the practice of the invention but not included in the claim (MPEP 2164.08 (c)). Please see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The claim language recites ”moving at least one of the first gripping member and the second gripping member relative to said cuff end portion to reduce said gap until said cuff end portion is restrained between said opposed gripping surfaces with said beaded cuff end being below said narrowed gap”. However, the term “restrained” would not generally refer to a position where there is a gap between the gripping surfaces and hanging cuff end portions.  But for the enablement of the stripping operation, it would be required that there would be a gap, .  Claims 23-27 depend on claim 22.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 26, and 30 are rejected under 35 U.S.C.103 as being obvious over Landau (UK Patent Specification Number 851853), hereafter referred to as “Landau”, in view of Funkhouser et al. (US Patent Number 3,655,317), hereafter, referred to as “Funkhouser”.

Regarding claim 22, Landau teaches a method of stripping a rubber hollowware (equivalent to a glove) from a finely fitting former (page 1, line 8-9).  Landau teaches that the  stripping method comprises of locating an article-charged former in an operative position between at least two gripping members which are in a first position out of contact with the article. Translating the members to a second position in gripping contact with the article, effecting relative movement between the members and the former to strip the article therefrom, translating the members to said first position, removing the empty former from between the members, and locating a charged former in the operative position (page 1, lines 44-57). Landau teaches in detail in Fig. 1 a row of formers is moved to an operative position between the two resilient pads 15, each of which stretches the whole length of the row. Fig. 1 shows that the row 11 is in the operative position and the pads are in a first position, out of contact with the balloons (equivalent to gloves). The resilient pads 15 are then translated towards one another by operation of the rams 18 to a second position in which they grip the articles 14 on the formers of the row 11 (page 2, lines 84-126). The pads are then moved rapidly downwards in a direction parallel with the stems of the formers, by operation of the rams 21, thus stripping all the articles 14 from their respective formers of the row 11. This stripping motion of the pads is a straight line motion to avoid exerting any bending force on the formers. Thus the pads are translated towards one another along the horizontal sides to grip the articles 

But Landau fails to explicitly teach the gripping of the articles (gloves) by the gripping device at the beaded cuff end at which position the beaded cuff end is thicker than that of the cuff end portions. However, Funkhouser teaches a gripping device, wherein the gripping device comprises opposed first and second gripping members, said gripping members being relatively movable with respect to each other and providing opposed gripping surfaces (Fig. 1) on opposite side of the gaps, where gripping members are closest to one another. Funkhouser teaches a cuff or bead comprising a rolled portion approximately one-sixteenth inch in diameter around the wrist portion of the glove which is thicker than the remaining cuff portion (column 1, lines 38-40). Funkhouser also teaches in Fig. 1, the stripping of the glove by positioning the gripper device around the beaded cuff portion, and not touching the rest of the glove, which would allow a contamination free, minimum touch environment during the stripping process, which would be of importance for a medical and surgical grade gloves and the process would also remove any chances of damage or tear on the glove body by avoiding direct contact between the main part of the glove body and the gripping device.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Funkhouser, and combine the concept of gripping at the beaded cuff portion with the teaching of Landau that teaches first an horizontal movement 

Regarding claim 23, Landau teaches a method that comprises the step of moving one gripping member towards said cuff end portion and the other gripping member as said gap is narrowed by teaching in Fig. 1 that the resilient pads 15 are translated towards one another by operation of the rams 18 to a second position in which they grip the articles on the formers of the row (element 11) (page 2, lines 91-94).

Regarding claim 26, Landau teaches in Fig. 1, the positioning, and receiving of the article between the gripping surfaces, followed by moving of the gripping surfaces to restrain the article, then moving the gripping surfaces in vertical direction downward to strip the article  so that the gripping device can restrain the glove at the beaded cuff positon and perform the stripping by moving further down.
 
Regarding claim 30, Landau teaches a method of stripping a rubber hollowware (equivalent to a glove) from a finely fitting former (page 1, line 8-9).  Landau teaches that the  stripping method comprises of locating an article-charged former in an operative position between at least two gripping members which are in a first position out of contact with the row 11 is in the operative position and the pads are in a first position, out of contact with the balloons (equivalent to gloves). The resilient pads 15 are then translated towards one another by operation of the rams 18 to a second position in which they grip the articles 14 on the formers of the row 11 (page 2, lines 84-126). The pads are then moved rapidly downwards in a direction parallel with the stems of the formers, by operation of the rams 21, thus stripping all the articles 14 from their respective formers of the row 11. This stripping motion of the pads is a straight line motion to avoid exerting any bending force on the formers. Thus the pads are translated towards one another along the horizontal sides to grip the articles by the rams 18, and then moved down the vertical sides to strip the articles by the rams 21. Therefore, Landau teaches in Fig. 1 the moving apart and positioning of the gripping surfaces, and placing of the article between the gripping surfaces, followed by moving of the gripping surfaces to restrain the article, then moving the gripping surfaces in vertical direction downward to strip the article from the former.

But Landau fails to explicitly teach the gripping of the articles (gloves) by the gripping device at the beaded cuff end at which position the beaded cuff end is thicker than that of the 

Claim 24 is rejected under 35 U.S.C.103 as being obvious over Landau (UK Patent Specification Number 851853), in view of Funkhouser et al. (US Patent Number 3,655,317), in view of Huang (CN 201105930 Y), hereafter, referred to as “Huang”.

Regarding claim 24, Landau teaches a method that comprises after the glove has been fully stripped the steps of moving the first gripping member and the second gripping member relative to each other to free the cuff end portion by teaching that after the articles (balloons, equivalent to gloves) are stripped off their formers, the pads (gripping surfaces) are returned to the previous position (first position) as shown in Fig. 1 by simultaneous operation of rams 18 and 21 (page2, lines 110-114). But Landau fails to teach the orienting of the stripped gloves towards a substantially horizontal orientation for subsequent deposition on a substantially horizontal surface. However, Huang teaches in Fig. 2, a schematic diagram of the stacking operation of the stripped gloves, where the stripped gloves are deposited on a platform (element 5) towards a substantially horizontal orientation for subsequent deposition on a substantially horizontal surface to be further processed in a stacking operation.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Huang and stack the gloves on a horizontal orientation 

Claim 27 is rejected under 35 U.S.C.103 as being obvious over Landau (UK Patent Specification Number 851853), in view of Funkhouser et al. (US Patent Number 3,655,317), in view of Keesling et al. (US Patent Number 3,304,576), hereafter, referred to as “Keesling”.

Regarding claim 27, Landau and Funkhouser together teach a method that comprises positioning and moving opposed gripping surfaces relatively towards one another until the gap is sufficiently narrow so as to prevent passage of the material of the beaded cuff end and also sufficiently narrow such that material of the cuff end portion can is held between said opposed
gripping surfaces, and further teaches moving the gripping surface to facilitate the downward movement of the first gripping member and the second gripping member towards said beaded cuff end.  But Landau and Funkhouser fail to explicitly teach the use of a rolling surface of a roller as the gripping surface. However, Keesling teaches in Fig. 3, the use of rotary brush (element 81), which acts as an article moving means and gripping means in the stripping operation of a glove article (column3, line 55-57).  Therefore, it would have been obvious to a person of ordinary skill in the art at time of filing the claimed invention to incorporate the teaching of Keesling, and use a known technique of using a roller as a gripping surface, because the use of a roller element would help in improving the method by easily moving the rolling 


Allowable Subject Matter

Claim 25 is objected to as being directly or indirectly dependent upon rejected base claim 22, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 25, the prior art of references do not teach or fairly suggest the (by
themselves or in combination) a method of fully stripping gloves from a dip-moulding formers using a glove stripping apparatus that comprises of “using the gripping members to hold the glove only at the cuff end portion nearest the beaded cuff end and at the same time to accelerate the glove in a substantially downwards direction and then in a substantially horizontal direction so that the glove is flattened by its own inertia and/or by aerodynamic drag prior to release in a substantially horizontal orientation on a depositing surface.”
Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742